Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 28 June 2021 with regard to claim 3 have been fully considered but they are not persuasive. Applicant argues that the cited paragraphs of Glimsdale  ([0024], [0063-0064]) do not support assertations concerning the presence of lateral channels in communication with and extending in a lateral direction from the longitudinal channel and to accommodate variations in the length of the path. Glimsdale shows in figure 5 which shows the lateral channels in between the wires which are described in [0063-0064]. Glimsdale clearly shows the presence of lateral channels that are in communication with and extending in a lateral direction from the longitudinal channel in figure 5. Glimsdale states “The spacer may be coiled or looped or be elastic to allow the overall device to accommodate variations in the length of the path to be occluded.” [0024] which fulfills the limitation that the lateral channels accommodate the variations in length. Therefore, Applicant’s arguments with regard to claim 3 are not persuasive.
Applicant’s arguments, filed 28 June 2021, with respect to the rejection(s) of claim(s) 10-11, 13, 15, 16, 19, and 20-23 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant has added new limitations to the independent claims that warrant further consideration. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barclay US 6974473, Mavani 2010/0228184, and Johnson 2009/0326577.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk (US 2002/0165479) in view of Glimsdale (US 2009/0099647).
Regarding claim 3, Wilk further discloses the channel extends in a longitudinal direction (figure 8G-8H) but does not disclose the body includes a plurality of lateral channels in communication with and extending in a lateral direction from the longitudinal channel.
Glimsdale discloses implantable devices relatively pertinent to problem posed by Applicant of connecting two sites in the body. Glimsdale teaches using Nitinol wire for the construction of stents that allows the body to include a plurality of lateral channels in communication with and extending in a lateral direction from the longitudinal channel (figure 5, [0063-0064]).
.
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk (US 2002/0165479) in view of Mavani (US 2010/0228184).
Regarding claim 10, Wilk discloses an implantable prosthesis comprising an implantable body (812, figures 8G-8H) of biocompatible material ({0026]) that is adapted to extend along and approximate the fistula tract (figures 8G-8H), the body including a first and second ends (ends terminating at 816) with a channel (channel formed by shunt 812, figure 8G) extending through the body to allow drainage of the fistula ([0114], passage of fluid), a first anchor (either side formed by 816) located at the first end of the implantable body and adapted to be positioned at the primary opening of the fistula (figure 8G), the first anchor being larger than the implantable body (figure 8G) and a second anchor (other side shunt formed by 816) located at the second end of the implantable body and adapted to be positioned at the secondary opening of the fistula, the second anchor being larger than the implantable body (figure 8G).
Wilk does not disclose at least one tether extending from at least one of the first and second anchors and away from the body the at least one tether being removable from the prosthesis.
Mavani discloses a fistula device implanted in the body and teaches a tether (815, figure 18) which extends from the anchor (50) and away from the body and at least one tether being removable.
Mavani provides a tether in order to remove the device ([0150]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Mavani in order to remove the part of or the entire device from the body.

However, it has previously been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). It would have been obvious to a person of ordinary skill in the art to duplicate the tether on the anchor in order to remove the device ([0150]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Mavani in order to remove the part of or the entire device from the body. The presence of another anchor does not produce a new and unexpected result.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk (US 2002/0165479) in view of Barclay (US 6974473).
Regarding claim 13, Wilk discloses an implantable prosthesis comprising an implantable body (812, figures 8G-8H) of biocompatible material ({0026]) that is adapted to extend along and approximate the fistula tract (figures 8G-8H), the body including a first and second ends (ends terminating at 816) with a channel (channel formed by shunt 812, figure 8G) extending through the body to allow drainage of the fistula ([0114], passage of fluid), a first anchor (either side formed by 816) located at the first end of the implantable body and adapted to be positioned at the primary opening of the fistula (figure 8G), the first anchor being larger than the implantable body (figure 8G) and a second anchor (other side shunt formed by 816) located at the second end of the implantable body and adapted to be positioned at the secondary opening of the fistula, the second anchor being larger than the implantable body (figure 8G).
Wilk does not disclose the body is formed from only one of a length of material arranged in a helix of spiral configuration
Barclay discloses an implantable stent and teaches a body (figure 4, 5A) formed from only one of a length of material arranged in a helix of spiral configuration (figure 4).
.
Claims 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilk (US 2002/0165479) in view of Johnson (US 2009/0326577).
Regarding claim 15, Wilk discloses an implantable prosthesis comprising an implantable body (812, figures 8G-8H) of biocompatible material ({0026]) that is adapted to extend along and approximate the fistula tract (figures 8G-8H), the body including a first and second ends (ends terminating at 816) with a channel (channel formed by shunt 812, figure 8G) extending through the body to allow drainage of the fistula ([0114], passage of fluid), a first anchor (either side formed by 816) located at the first end of the implantable body and adapted to be positioned at the primary opening of the fistula (figure 8G), the first anchor being larger than the implantable body (figure 8G) and a second anchor (other side shunt formed by 816) located at the second end of the implantable body and adapted to be positioned at the secondary opening of the fistula, the second anchor being larger than the implantable body (figure 8G).
Wilk does not disclose the body includes first and second body portions that are independent of each other and adjustable relative to each another to adjust the length. 
Johnson discloses implantable fistula devices and teaches a body (120, figure 18) includes first (one part of 125) and second body portions (another part of 125) that are independent of each other and adjustable relative to each another to adjust the length (figure 18, [0207]).
Johnson provides the sections in order to provide varying degrees of strain relief to the device ([0207]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wilk with Barclays in order to adjust the length of the device and further to provide degrees of strain relief.
.
Allowable Subject Matter
Claims 1-2, 5-9, 12, 14, 20-23 are allowed.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781